Title: To Thomas Jefferson from Delamotte, 20 December 1800
From: Delamotte
To: Jefferson, Thomas




Monsieur
Paris le 20. Xbre. 1800.

l’inactivité absoluë á laquelle notre port est condamnée depuis trois ans, me laisse le tems de venir ici deux ou trois fois l’an. cette fois-ci, en y arrivant, j’ai appris que toutes les nouvelles, qu’on a d’Amerique, vous proclament président des Etats-unis. Je persiste á ne pas vouloir vous faire de Compliments lá dessus. Je sçais bien qu’en penser pour les Etats-unis, & je ne sçais pas qu’en penser pour votre bonheur personnel, mais je ne peus pas apprendre cette nouvelle sans un grand Interet, ni sans vous le donner á connoetre. Ce n’est qu’en mars que nous aurons la certitude de cet évenement, et j’attends cette époque avec impatience. Une chose dont je crois avoir á vous faire mon Compliment, c’est qu’il y a á esperer que votre gouvernement commencera sous des Auspices favorables, que la paix sera enfin renduë au monde & que le Commerce va renaitre. L’Amerique a beaucoup gagné dans cette guerre, elle a aussi beaucoup perdû, mais, avec la paix, ce qu’elle gagnera, sera gagné solidement. Les seuls produits de votre sol vous enrichiront toujours de plus en plus & je crois que les Americains mettront aussi plus de retenuë dans leurs spéculations qu’ils n’ont fait avant la rupture de nos liaisons avec vous. Je scais, Monsieur, quel interet vous portés au Commerce de votre pays; je prévois qu’il va prosperer & que les moyens de prosperer s’ouvriront en même tems que votre Avenement; ce sont des circonstances heureuses dont je me rejouis pour vous.
J’ai eû l’honneur de vous ecrire par le Navire qui a reporté Mr. Davies en Amere. J’ai aussi écrit au Secretaire d’etat pour demander qu’on me nommât de nouveau Consul au Havre. Si le gouvernement des E.U. regarde comme interessant pour lui, de ne nommer que des Americains, ou croit et veut faire en celá quelque chose qui soit agréable à la france, je ne demande plus rien & je n’en resterai pas moins attaché á lui de Coeur, parceque je lui porte estime & respect, comme font tous ceux qui Ont affaire á lui, mais si rien ne s’oppose a ma demande & que celá dépende de vous, Veuillés Monsieur, me donner cette marque de votre estime. elle me sera précieuse.
Mr. Swan est ici, j’ai eû avec lui des rapports de Commerce trés intimes, qui me mettent à même de le bien connoitre. Je vois qu’il desireroit etre nommé Consul général & je crois qu’il est plus propre que personne á remplir cette place dignement. Il avoit des Comptes importants á régler avec notre gouvernement, ils sont réglés et sa conduite est approuvée audessus d’aucun des autres agens que le gouvernemt. ait employés. Il est en grands rapports avec tous les  Membres du gouvernement & fort estimé, demême que Mr. Dallarde son ancien Associé, qui est aujourdhuy fermier general des Octrois de Paris. Mr. Swan a d’ailleurs une éducation, une représentation et une maniere de vivre, qui sont tous des Accessoires necessaires auprés d’un gouvernement qui reprend tous les jours plus de dignité. En vous parlant de lui, je suis détaché de tout interet personnel, je vous prie d’en etre assuré & ce n’est même que parceque je crois que vous aurés de moi cette bonne opinion, que je me hazarde á vous dire la mienne sur son compte.
Mr. Short est toujours bien portant, bien heureux et il merite de l’etre. J’ai le bonheur d’entretenir avec lui des liaisons d’amitié, dont je fais grand cas.
Recevés, Monsieur, l’assurance de mon dévouement bien sincere & du respect avec lequel j’ai l’honneur d’être
Votre trés humble & trés obeisst. serviteur

Delamotte



editors’ translation

Sir
Paris, 20 Dec. 1800

The total inactivity to which our port has been condemned for three years, leaves me the time to come here two or three times a year. This time, as I arrived, I learned that all the news that we have of America proclaims you president of the United States. I persist in not wanting to compliment you thereon. I know well what to think of it with respect to the United States, and I do not know what to think of it for your personal happiness, but I cannot learn that news without great interest or without informing you of it. It will not be until March that we have the certainty of that event, and I am impatiently awaiting that time. One thing about which I think I must compliment you is that there is reason to hope your government will begin under favorable auspices, that peace will finally be returned to the world, and that commerce will be born again. America has gained much in this war; she has also lost much, but, with peace, what she gains will be solidly won. The mere products of your soil will always enrich you more and more, and I believe that Americans will also use more restraint in their speculations than they did before the break in our relations with you. I know, Sir, how much interest you take in your country’s commerce; I foresee that it is going to prosper and that the means of prospering will open up at the same time as your taking office; those are happy circumstances about which I rejoice for you.
I have had the honor of writing to you by the same ship that brought back Mr. Davie to America. I have also written to the secretary of state to request that he reappoint me consul at Le Havre. If the U.S. government considers it in its interest to name only Americans, or thinks in this matter to do something agreeable for France, I ask nothing further, and shall remain in my heart no less attached to the U.S., because I bear it esteem and respect, as do all those who have relations with it, but if there is no obstacle to my request and if that should depend on you, kindly, Sir, give me that token of your esteem. It will be precious to me.

Mr. Swan is here; I have had very intimate commercial relations with him, which have enabled me to know him well. I see that he would like to be named consul general, and I believe that he is more suited than anyone else to fulfill that position worthily. He had important accounts to settle with our government, they are settled, and his conduct has been approved more highly than that of any other agents that the government has employed. He is in close relations with all the members of the government and highly esteemed, and the same for Mr. Dallarde, his former associate, who is today the farmer general of the Paris city tolls. Mr. Swan has, moreover, an education, a personal presence, and a manner of life, which are all necessary accessories in the presence of a government that is assuming again each day more dignity. In speaking to you of him, I am devoid of any personal self-interest, I beg you to be assured of that, and it is only because I think that you probably have the same good opinion of me that I risk telling you mine of him.
Mr. Short is still in good health, quite happy, and deserves to be so. I have the good fortune to maintain with him bonds of friendship which I prize highly.
Accept, Sir, the assurance of my very sincere sincere devotion and of the respect with which I have the honor to be
Your very humble and obedient servant

Delamotte


